Citation Nr: 0811610	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to May 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 2007, the case was 
remanded for additional development.  


FINDING OF FACT

The veteran's low back pain in service was acute and 
resolved, and a chronic low back disability was not 
manifested in service; arthritis of the low back was not 
manifested in the first postservice year; and the veteran's 
current low back disability is not shown to be related to his 
service or to an injury therein.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  May 2002, February 2006, and January 
2007 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.   The claim was readjudicated 
after all critical notice was issued, and development sought 
by the Board was completed.  See December 2007 Supplemental 
Statement of the Case.  The veteran is not prejudiced by this 
process, and it is not alleged otherwise.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in March 
2006 and October 2007.  The veteran has not identified any 
pertinent evidence that remains.  VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.




B.	Factual Background

The veteran's SMRs show that in December 1970, he complained 
of low back pain for two days.  He thought he might have had 
a kidney problem, but his urinalysis was essentially within 
normal limits.  In May 1971, he complained of back pain that 
started in the cervical area and radiated through the right 
shoulder.  In June 1971, he complained of headaches and back 
pain; it was noted that he did not have a history of back 
pain.  His May 1972 service separation physical examination 
report is silent for any complaints, findings, treatment, or 
diagnosis related to a low back injury or disability; the 
veteran reported that he was "in good health."

Texas Department of Criminal Justice treatment records from 
1991 to 2001 note that the veteran had chronic low back 
pain/strain since 1985, and show ongoing treatment for the 
condition.  December 1998 and May 2001 X-rays were suggestive 
of degenerative disc disease.  

December 2001 VA outpatient treatment records show that the 
veteran complained of swelling and pain in his low back for 
six months.  An X-ray of the spine was negative.  February 
2005 to May 2006 treatment records note that the veteran has 
a history of low back pain with a negative bone scan, and 
show treatment for the condition.

On March 2006 VA examination, it was noted that the veteran 
did not claim any service problems concerning his low back 
disability.  The examiner acknowledged treatment for low back 
pain from 2001 to 2005, and stated, "[The veteran] has had 
no injury and he has had no surgery to the back but he did 
have a biopsy the result of which is unknown but from the 
chart notes it was negative."  A prior (May 2005) report of 
lumbar spine X-ray, associated with the examination report 
shows a diagnosis of degenerative joint disease of L4 to S1.

On October 2007 VA examination, the examiner reviewed the 
veteran's SMRs and noted that he had not sustained any 
significant back injury in service.  The veteran complained 
of stiffness in his back and pain from sitting.  He had no 
flare-ups of low back pain otherwise, and did not use a brace 
or cane.  He did not report any specific injury or surgery.  
On physical examination, he was unwilling to do any ranges of 
motion; however, from the examiner's observations of the 
veteran, it was noted that he had a normal range of motion.  
Notably, he did not require the use of his hands to get out 
of a chair, and had a normal posture and gait.  There was no 
indication of spinous or paraspinous tenderness, or muscle 
spasms.  An X-ray of the spine showed diffuse degenerative 
disc disease typical for someone of the veteran's age.  
Osteophytes were also noted.  Age-acquired degenerative disc 
disease was diagnosed.  The examiner opined that the 
veteran's "lumbosacral spine condition of age-acquired 
degenerative disk disease is not caused by, or aggravated by 
his military service."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran complained of low back 
pain once in service (and upper back pain twice).  It is also 
not in dispute that he has complained of chronic low back 
pain/strain since at least 1985, and that degenerative disc 
disease has been diagnosed since.  What he must still show to 
establish service connection for his low back disability is 
that it is related to a disease or injury in service.  

There is no competent evidence in the record of a possible 
nexus between the veteran's current low back disability and 
his service.  His May 1972 service separation physical 
examination report was silent for any complaints, findings, 
treatment, or diagnosis relating to a low back disability, 
suggesting that his in-service low back pain complaint had 
resolved.  Postservice treatment records only note the 
complaints of chronic low back pain, the diagnosis of 
degenerative disc disease, and report treatment of such 
disability; there is nothing in these records that suggests 
the veteran's low back disability may be related to service.  
Furthermore, postservice medical records note that the onset 
of the veteran's low back complaints was in 1985, some 13 
years postservice.  Significantly, a lengthy time interval 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  

X-rays have shown osteophytes and degenerative joint disease 
(arthritis) in the lower spine.  While arthritis is a chronic 
disease which may be service connected on a presumptive basis 
if manifested to a compensable degree in the first 
postservice year, nothing in the record suggests that the 
veteran's low back arthritis was manifested to a compensable 
degree in the first postservice year.  Consequently, the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112 
do not apply.  

On October 2007 VA examination, the examiner stated that it 
was obvious the veteran had a normal range of motion, and 
that there was no indication that he had suffered a spinal 
injury in service that would lead to traumatic arthritis of 
the spine.  Furthermore, an X-ray of his spine was indicative 
of a typical age-acquired degenerative disc disability.  
Therefore, it was the examiner's opinion that the veteran's 
"lumbosacral spine condition of age-acquired degenerative 
disk disease [was] not caused by, or aggravated by his 
military service."  As this opinion was by an orthopedist 
(who would be qualified to provide it) and included an 
explanation of the rationale for his opinions, it has 
substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  

The veteran's own statements relating his current low back 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of competent evidence of a nexus between the 
veteran's current low back disability and his service, the 
preponderance of evidence is against his claim.  Accordingly, 
service connection a low back disability must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


